COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 In the Matter of trust A and trust C.           §           No. 08-19-00071-CV
 Established under the Bernard L., and
 Jeannette Fenenbock Living Trust                §              Appeal from the
 Agreement, Dated March 12, 2008.,
                                                 §            Probate Court No. 2

                       Appellant.                §         of El Paso County, Texas

                                                 §          (TC# 2017-CPR00674)

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time within which to

file the reply brief until October 21, 2019. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS

COURT.

        It is further ORDERED that the Hon. Marcy Hogan Greer, the Appellant’s Attorney,

prepare the Appellant’s reply brief and forward the same to this Court on or before October 21,

2019.

        IT IS SO ORDERED this 14thday of October, 2019.


                                     PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.